Exhibit 10.1

SECOND AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

     This Second Amendment to Amended and Restated Loan and Security Agreement
(this “Amendment”) is entered into as of December 31, 2008, by and between
COMERICA BANK (“Bank”) and LYRIS, INC., LYRIS TECHNOLOGIES INC., and COMMODORE
RESOURCES (NEVADA), INC. (each a “Borrower” and collectively, “Borrowers”).

RECITALS

     Borrowers and Bank are parties to that certain Amended and Restated Loan
and Security Agreement dated as of March 6, 2008, as amended from time to time
including by that certain First Amendment to Amended and Restated Loan and
Security Agreement dated as of July 30, 2008 (the “Agreement”). The parties
desire to amend the Agreement in accordance with the terms of this Amendment.

     NOW, THEREFORE, the parties agree as follows:

     1. The following defined terms are hereby added to Section 1.1 of the
Agreement or amended and restated in their entirety as follows:

          “Applicable Term Loan Principal Payment Amount” means (i) One Hundred
Sixteen Thousand Sixty Hundred Sixty Seven and 67/100 Dollars ($116,667.67) for
each month from January 2009 through December 2009 and (ii) One Hundred Sixty
Three Thousand Eight Hundred Eighty Eight and 89/100 Dollars ($163,888.89) for
each month thereafter.

          “Applicable Unused Fee Percentage” means (i) one quarter one percent
(0.25%) if the Total Leverage Ratio calculated pursuant to Section 6.7(c) hereof
is less than or equal to 2.00 to 1.00 for the most recently ended measuring
period and (ii) one half of one percent (0.50%) if the Total Leverage Ratio
calculated pursuant to Section 6.7(c) hereof is greater than 2.00 to 1.00 for
the most recently ended measuring period.

          “Borrowing Base” means an amount equal to eighty percent (80%) of
Eligible Accounts, as determined by Bank with reference to the most recent
Borrowing Base Certificate delivered by Borrowers.

          “Credit Extension” means each Advance, the Term Loan or any other
extension of credit by Bank to or for the benefit of Borrowers hereunder.

          “Eligible Accounts” means those Accounts that arise in the ordinary
course of Borrowers’ business that comply with all of Borrowers’ representations
and warranties to Bank set forth in Section 5.3; provided, that Bank may change
the standards of eligibility by giving Parent thirty (30) days prior written
notice. Unless otherwise agreed to by Bank, Eligible Accounts shall not include
the following:

          (a) Accounts that the account debtor has failed to pay in full within
ninety (90) days of invoice date;

          (b) Credit balances over ninety (90) days;

          (c) Accounts with respect to an account debtor, twenty-five percent
(25%) of whose Accounts the account debtor has failed to pay within ninety (90)
days of invoice date;

          (d) Accounts with respect to an account debtor, including Subsidiaries
and Affiliates, whose total obligations to a Borrower exceed twenty five percent
(25%) of all Accounts, to the extent such obligations exceed the aforementioned
percentage, except as approved in writing by Bank;

          (e) Accounts with respect to which the account debtor does not have
its principal place of business in the United States, except for Eligible
Foreign Accounts;

-1-

--------------------------------------------------------------------------------

          (f) Accounts with respect to which the account debtor is the United
States or any department, agency, or instrumentality of the United States,
except for Accounts of the United States if the payee has assigned its payment
rights to Bank and the assignment has been acknowledged under the Assignment of
Claims Act of 1940 (31 U.S.C. 3727);

          (g) Accounts with respect to which a Borrower is liable to the account
debtor for goods sold or services rendered by the account debtor to a Borrower,
but only to the extent of any amounts owing to the account debtor against
amounts owed to a Borrower;

          (h) Accounts with respect to which goods are placed on consignment,
guaranteed sale, sale or return, sale on approval, bill and hold, demo or
promotional, or other terms by reason of which the payment by the account debtor
may be conditional;

          (i) Accounts with respect to which the account debtor is an officer,
employee, agent or Affiliate of a Borrower;

          (j) Accounts that have not yet been billed to the account debtor or
that relate to deposits (such as good faith deposits) or other property of the
account debtor held by a Borrower for the performance of services or delivery of
goods which such Borrower has not yet performed or delivered;

          (k) Accounts with respect to which the account debtor disputes
liability or makes any claim with respect thereto as to which Bank believes, in
its sole discretion, that there may be a basis for dispute (but only to the
extent of the amount subject to such dispute or claim), or is subject to any
Insolvency Proceeding, or becomes insolvent, or goes out of business;

          (l) Accounts the collection of which Bank reasonably determines after
inquiry and consultation with Parent to be doubtful; and

          (m) Retentions and hold-backs.

          “Eligible Foreign Accounts” means Accounts with respect to which the
account debtor does not have its principal place of business in the United
States and that are (i) supported by one or more letters of credit in an amount
and of a tenor, and issued by a financial institution, acceptable to Bank, (ii)
insured by the Export Import Bank of the United States, (iii) generated by an
account debtor with its principal place of business in Canada, provided that the
Bank has perfected its security interest in the appropriate Canadian province,
or (iv) approved by Bank on a case-by-case basis. All Eligible Foreign Accounts
must be calculated in U.S. Dollars.

          “Excess Cash Flow” means EBITDA less working capital changes, capital
expenditures, cash taxes paid and required principal payments on all
Indebtedness to Bank.

          “Revolving Line” means a Credit Extension of up to Four Million
Dollars ($4,000,000) inclusive of any amounts outstanding under the Letter of
Credit Sublimit, the ACH Sublimit and the Foreign Exchange Sublimit; provided
however that availability under the Revolving Line shall be reduced by an amount
equal to Ninety One Thousand Six Hundred Sixty Seven Dollars ($91,667) on the
last day of each month commencing on January 31, 2009 and continuing on the last
day of each month thereafter through the Revolving Maturity Date.

          “Revolving Maturity Date” means July 31, 2010.

          “Term Loan” has the meaning set forth in Section 2.1(c).

          “Term Loan Maturity Date” means July 31, 2010.

--------------------------------------------------------------------------------

     2. Section 2.1(b)(i) of the Agreement is hereby amended and restated in its
entirety to read as follows:

          “(i) Amount. Subject to and upon the terms and conditions of this
Agreement (1) Borrowers may request one or more Advances in an aggregate
outstanding amount not to exceed the lesser of (A) the Revolving Line or (B) the
Borrowing Base, less, in either case any amounts outstanding under the Letter of
Credit Sublimit, the Foreign Exchange Sublimit and the ACH Sublimit and (2)
amounts borrowed pursuant to this Section 2.1(b) may be repaid and reborrowed at
any time prior to the Revolving Maturity Date, at which time all Advances under
this Section 2.1(b) shall be immediately due and payable. Borrowers may prepay
and reborrow any Advances without penalty or premium.”

     3. Section 2.1(b)(ii) of the Agreement is hereby amended and restated in
its entirety to read as follows:

          (ii) Intentionally Omitted.”

     4. New Section 2.1(c) is hereby added to the Agreement as follows:

           “(c) Term Loan.

               (i) Subject to and upon the terms and conditions of this
Agreement, on December 31, 2008, Bank shall be deemed to have made a term loan
to Borrowers in the amount of Seven Million Three Hundred Thousand Dollars
($7,300,000) (the “Term Loan”), which amount shall refinance existing
Indebtedness to Bank.

               (ii) Interest shall accrue from the date the Term Loan is made at
the rate specified in Section 2.3(a), and shall be payable monthly on the last
day of each month. The Term Loan shall be repaid consecutive installments of
principal equal to the Applicable Term Loan Principal Payment Amount plus
accrued but unpaid interest, commencing on January 31, 2009 and continuing on
the last day of each month thereafter through the Term Loan Maturity Date, at
which time all amounts owing under this Section 2.1(c) shall be immediately due
and payable. The Term Loan, once repaid, may not be reborrowed. Borrowers may
prepay the Term Loan without penalty or premium.

               (iii) No later than February 15 of each calendar year during
which the Term Loan is outstanding, Borrowers shall pay to Bank an amount equal
to seventy five percent (75%) of their Excess Cash Flow for the immediately
preceding calendar year.”

     5. Section 2.2 of the Agreement is hereby amended and restated in its
entirety to read as follows:

          “2.2 Overadvances. If the aggregate amount of the outstanding Advances
exceeds the lesser of the Revolving Line or the Borrowing Base at any time,
Borrowers shall immediately pay to Bank, in cash, the amount of such excess.”

     6. Section 2.3(a) of the Agreement is hereby amended and restated in its
entirety to read as follows:

          “(a) Interest Rates for Credit Extensions. Except as set forth in
Section 2.3(b), the Credit Extensions shall bear interest, on the outstanding
daily balance thereof, as set forth in the LIBOR Addendum to Amended and
Restated Loan & Security Agreement attached as Exhibit D.”

     7. New Section 2.5(d) is hereby added to the agreement as follows:

          “(d) Facility Fee. On March 31, 2009, a facility fee in the amount of
Forty Five Thousand Dollars ($45,000).”

--------------------------------------------------------------------------------

     8. Section 5.3 of the Agreement is hereby amended and restated in its
entirety to read as follows:

          “5.3 Collateral. Borrower has rights in or the power to transfer the
Collateral, and its title to the Collateral is free and clear of Liens, adverse
claims, and restrictions on transfer or pledge except for Permitted Liens. All
Collateral is located solely in the Collateral States. The Eligible Accounts are
bona fide existing obligations. The property or services giving rise to such
Eligible Accounts has been delivered or rendered to the account debtor or its
agent for immediate shipment to and unconditional acceptance by the account
debtor. Borrower has not received notice of actual or imminent Insolvency
Proceeding of any account debtor whose accounts are included in any Borrowing
Base Certificate as an Eligible Account. All Inventory is in all material
respects of good and merchantable quality, free from all material defects,
except for Inventory for which adequate reserves have been made. Except as set
forth in the Schedule, none of the Collateral is maintained or invested with a
Person other than Bank or Bank’s Affiliates.”

     9. Section 6.2(a) of the Agreement is hereby amended and restated in its
entirety to read as follows:

          “(a) Within thirty (30) days after the last day of each month, Parent
shall deliver to Bank a Borrowing Base Certificate signed by a Responsible
Officer in substantially the form of Exhibit E hereto, together with aged
listings by invoice date of accounts receivable and accounts payable.”

     10. Section 6.2(d) of the Agreement is hereby amended and restated in its
entirety to read as follows:

          “(d) Bank shall have a right from time to time hereafter to audit each
Borrower’s Accounts and appraise Collateral at Borrowers’ expense, provided that
such audits will be conducted no more often than every six (6) months unless an
Event of Default has occurred and is continuing.”

     11. Section 6.7(b) of the Agreement is hereby amended and restated in its
entirety to read as follows:

          “6.7 Financial Covenants. Borrower shall at all times maintain the
following financial ratios and covenants:

               (a) Debt Service Coverage Ratio. Measured on a monthly basis, a
ratio of EBITDA (measured on an annualized trailing three-month basis) minus
cash taxes and non-financed Capitalized Expenditures to the sum of cash interest
expense (measured on an annualized trailing three-month basis) plus the current
portion of all Indebtedness of at least (i) 1.15 to 1.00 for each monthly
measuring period through the monthly measuring period ending July 31, 2009, and
(ii) 1.25 to 1.00 for each monthly measuring period thereafter.

               (b) EBITDA. Measured monthly on a rolling three-month basis,
EBITDA of not less than follows (i) Eight Hundred Thousand Dollars ($800,000)
for each monthly measuring period through the monthly measuring period ending
August 31, 2009, (ii) One Million Two Hundred Fifty Thousand Dollars
($1,250,000) for each subsequent monthly measuring period through the monthly
measuring period ending November 30, 2009; and (ii) One Million Seven Hundred
Fifty Thousand Dollars ($1,750,000) for each monthly measuring period
thereafter.

               (c) Total Leverage Ratio. Measured on a monthly basis, a ratio of
all Indebtedness to EBITDA (measured on an annualized trailing three (3) month
basis) of not greater than: (i) 3.00 to 1.00 for each monthly measuring period
through the measuring period ending August 31, 2009, (ii) 2.50 to 1.00 for each
subsequent monthly measuring period through the monthly measuring period ending
November 30, 2009; and (iii) 2.00 to 1.00 for each monthly measuring period
thereafter.

     12. Exhibit C to the Agreement is hereby replaced with Exhibit C attached
hereto.

     13. Exhibit D to the Agreement is hereby replaced with Exhibit D attached
hereto.

     14. Exhibit E is hereby added to the Agreement in the form attached hereto.

     15. [Bank hereby waives Borrowers’ violation of Section 6.7(a), 6.7(b),
6.7(c) and 6.7(d) of the Agreement for the November 2008 measuring period.]

--------------------------------------------------------------------------------

     16. No course of dealing on the part of Bank or its officers, nor any
failure or delay in the exercise of any right by Bank, shall operate as a waiver
thereof, and any single or partial exercise of any such right shall not preclude
any later exercise of any such right. Bank’s failure at any time to require
strict performance by a Borrower of any provision shall not affect any right of
Bank thereafter to demand strict compliance and performance. Any suspension or
waiver of a right must be in writing signed by an officer of Bank.

     17. Unless otherwise defined, all initially capitalized terms in this
Amendment shall be as defined in the Agreement. The Agreement, as amended
hereby, shall be and remain in full force and effect in accordance with its
respective terms and hereby is ratified and confirmed in all respects. Except as
expressly set forth herein, the execution, delivery, and performance of this
Amendment shall not operate as a waiver of, or as an amendment of, any right,
power, or remedy of Bank under the Agreement, as in effect prior to the date
hereof.

     18. Each Borrower represents and warrants that the Representations and
Warranties contained in the Agreement are true and correct as of the date of
this Amendment, and that except as waived hereby, no Event of Default has
occurred and is continuing.

     19. As a condition to the effectiveness of this Amendment, Bank shall have
received, in form and substance satisfactory to Bank, the following:

          (a) this Amendment, duly executed by each Borrower;

          (b) a facility fee in the amount of Forty Five Thousand Dollars
($45,000), which may be debited from any of Borrowers’ accounts;

          (c) all reasonable Bank Expenses incurred through the date of this
Amendment, which may be debited from any of Borrowers’ accounts; and

          (d) such other documents, and completion of such other matters, as
Bank may reasonably deem necessary or appropriate.

     20. This Amendment may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one instrument.

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the
first date above written.

LYRIS, INC.     By:  /s/ Luis Rivera                       Title:  Chief
Executive Officer     


 


LYRIS TECHNOLOGIES INC.    By:  /s/ Luis Rivera             Title:  Chief
Executive Officer   

 

 


COMMODORE RESOURCES (NEVADA), INC.    By:  /s/ Luis Rivera             Title: 
Asst. Secretary   


 


COMERICA BANK    By:  Philip Koblis                       Title:  Senior Vice
President     


[Signature Page to Second Amendment to Amended and Restated Loan & Security
Agreement]

-6-

--------------------------------------------------------------------------------

EXHIBIT C

COMPLIANCE CERTIFICATE

TO:        COMERICA BANK        FROM:    LYRIS INC., for itself and on behalf of
all Borrowers 


     The undersigned authorized officer of LYRIS, INC., for itself and on behalf
of all Borrowers, hereby certifies that in accordance with the terms and
conditions of the Loan and Security Agreement between Borrowers and Bank (the
"Agreement"), (i) Each Borrower is in complete compliance for the period ending
_______________ with all required covenants except as noted below and (ii) all
representations and warranties of each Borrower stated in the Agreement are true
and correct as of the date hereof. Attached herewith are the required documents
supporting the above certification. The Officer further certifies that these are
prepared in accordance with Generally Accepted Accounting Principles (GAAP) and
are consistently applied from one period to the next except as explained in an
accompanying letter or footnotes.

Please indicate compliance status by circling Yes/No under "Complies" column.

Reporting Covenant          Required            Complies         Monthly
financial statements    Monthly within 30 days    Yes    No  10K    Within 90
days of fiscal year end    Yes    No  10Q    Within 45 days of quarter end   
Yes    No  Borrowing Base Cert, A/R & A/P Agings    Monthly within 30 days   
Yes    No  Compliance Cert.    Monthly within 30 days    Yes    No  A/R Audit   
Semi-Annual    Yes    No  IP Report    Quarterly within 45 days    Yes    No 
Total amount of Borrowers' cash and investments    Amount:  $________    Yes   
No  Total amount of Borrowers' cash and investments maintained    Amount: 
$________    Yes    No  with Bank                  Financial Covenant        
Required    Actual        Complies         Maximum Total Leverage       Through
8/31/09    3.00:1.00  ____ : 1.00    Yes    No       9/1/09 – 11/30/09   
2.50:1.00                   12/1/09 and thereafter    2.00:1.00                
               Minimum EBITDA                      Through 8/31/09    $800,000 
$___________    Yes    No       9/1/09 – 11/30/09    $1,250,000                
12/1/09 and thereafter    $1,750,000                              Minimum Debt
Service Coverage       Through 7/31/09    1.15:1.00  ____ : 1.00    Yes    No 
     8/1/09 and thereafter  1.25:1.00 



Comments Regarding Exceptions: See Attached.          BANK USE ONLY             
    Sincerely,      Received by:                               AUTHORIZED
SIGNER                              Date:                         SIGNATURE    
                        Verified:           TITLE         AUTHORIZED SIGNER     
             Date:       DATE               Compliance Status        Yes    No 


-7-

--------------------------------------------------------------------------------

EXHIBIT D

LIBOR Addendum To Amended and Restated Loan and Security Agreement

n      This LIBOR Addendum to Amended and Restated Loan and Security Agreement
(this “Addendum”) is entered into as of December 31, 2008, by and between
Comerica Bank (“Bank”) and LYRIS, INC., LYRIS TECHNOLOGIES INC., and COMMODORE
RESOURCES (NEVADA), INC. (each a “Borrower” and collectively, “Borrowers”). This
Addendum supplements the terms of the Amended and Restated Loan and Security
Agreement dated as of March 6, 2008, as may subsequently be amended from time to
time including by that certain First Amendment to Amended and Restated Loan and
Security Agreement dated as of July 30, 2008 and that certain Second Amendment
to Amended and Restated Loan and Security Agreement dated as of the date hereof
(the “Agreement”).

Definitions. As used in this Addendum, the following terms shall have the
following meanings. Initially capitalized terms used and not defined in this
Addendum shall have the meanings ascribed thereto in the Agreement.

     "Advance" means a borrowing requested by a Borrower and made by Bank under
the Agreement, including any refunding of an outstanding Advance as the same
type of Advance or the conversion of any such outstanding Advance to another
type of Advance, and shall include a LIBOR-based Advance, a Daily Adjusting
LIBOR Rate Advance and (subject to the terms of this Addendum) a Prime-based
Advance.

     "Applicable Interest Rate" means the LIBOR-based Rate or the Daily
Adjusting LIBOR Rate (as selected by Parent from time to time or as otherwise
determined) or the Prime-based Rate, during any period when the Obligations is
required to bear interest at the Prime-based Rate in accordance with the terms
and conditions of this Addendum.

     “Applicable Margin” means a rate per annum based upon Borrowers’ most
recently reported Total Leverage Ratio in accordance with Section 6.7(c) of the
Agreement as follows:

Total Leverage Ratio 
  Applicable Margin
  Less than or equal to 1.00 to 1.00
   4.25%
  Greater than 1.00 to 1.00 but less than or equal to
2.00 to 1.00
   4.50%

Greater than 2.00 to 1.00
   4.75%
 


     “Business Day” means any day, other than a Saturday, Sunday or any other
day designated as a holiday under Federal or applicable State statute or
regulation, on which Bank is open for all or substantially all of its domestic
and international business (including dealings in foreign exchange) in Detroit,
Michigan and San Jose, California, and, in respect of notices and determinations
relating to LIBOR-based Advances, Daily Adjusting LIBOR Rate Advances, the
LIBOR-based Rate, LIBOR Periods, and the Daily Adjusting LIBOR Rate, also a day
on which dealings in dollar deposits are also carried on in the London interbank
market and on which banks are open for business in London, England.

     “Daily Adjusting LIBOR Rate” means, for any day, a per annum interest rate
which is equal to the Applicable Margin, plus the quotient of the following:

(1) for any day, the per annum rate of interest determined on the basis of the
rate for deposits in United States Dollars for a period equal to one (1) month
appearing on Page BBAM of the Bloomberg Financial Markets Information Service as
of 8:00 a.m. (California time) (or as soon thereafter as practical) on such day,
or if such day is not a Business Day, on the immediately preceding Business Day.
In the event that such rate does not appear on Page BBAM of the Bloomberg
Financial Markets Information Service (or otherwise on such Service) on any day,
the “Daily Adjusting LIBOR Rate” for such day shall be determined by reference
to such other publicly available service for displaying eurodollar rates as may
be reasonably selected by Bank, or in the absence of such other service, the
“Daily Adjusting LIBOR Rate” for such day shall, instead, be determined based
upon the average of the rates at which Bank is offered dollar deposits at or
about 8:00 a.m. (California time) (or as soon thereafter as practical), on such
day, or if such day is not a Business Day, on the immediately preceding Business
Day, in the interbank eurodollar market in an amount comparable to the principal
amount of the Obligations which is to bear interest at such Daily Adjusting
LIBOR Rate and for a period equal to one (1) month;

 * divided by

-8-

--------------------------------------------------------------------------------

(2) a percentage (expressed as a decimal) equal to 1.00 minus the maximum rate
on such day at which Bank is required to maintain reserves on "Euro-currency
Liabilities" as defined in and pursuant to Regulation D of the Board of
Governors of the Federal Reserve System or, if such regulation or definition is
modified, and as long as Bank is required to maintain reserves against a
category of liabilities which includes eurodollar deposits or includes a
category of assets which includes eurodollar loans, the rate at which such
reserves are required to be maintained on such category.

     “Daily Adjusting LIBOR Rate Advance” means an Advance which bears interest
at the Daily Adjusting LIBOR Rate.

     "LIBOR-based Advance" means an Advance which bears interest at the
LIBOR-based Rate.

     "LIBOR-based Rate" means a per annum interest rate which is equal to the
sum of the Applicable Margin, plus the quotient of the following:

(1) the LIBOR Rate;

 * divided by

(2) a percentage (expressed as a decimal) equal to 1.00 minus the maximum rate
during such LIBOR Period at which Bank is required to maintain reserves on
"Euro-currency Liabilities" as defined in and pursuant to Regulation D of the
Board of Governors of the Federal Reserve System or, if such regulation or
definition is modified, and as long as Bank is required to maintain reserves
against a category of liabilities which includes eurodollar deposits or includes
a category of assets which includes eurodollar loans, the rate at which such
reserves are required to be maintained on such category.

     “LIBOR Lending Office” means Bank’s office located in the Cayman Islands,
British West Indies, or such other branch of Bank, domestic or foreign, as it
may hereafter designate as its LIBOR Lending Office by notice to Borrowers.

     "LIBOR Period" means, with respect to a LIBOR-based Advance, a period of
one (1) month, two (2) months, or three (3) months, as selected by Parent (and
which period is acceptable to Bank in its sole discretion), or as otherwise
determined pursuant to and in accordance with the terms of this Addendum,
commencing on the day a LIBOR-based Advance is made or the day an Advance is
converted to a LIBOR-based Advance or the day an outstanding LIBOR-based Advance
is refunded or continued as another LIBOR-based Advance for an applicable LIBOR
Period, provided that any LIBOR Period which would otherwise end on a day which
is not a Business Day shall be extended to the next succeeding Business Day,
except that if the next succeeding Business Day falls in another calendar month,
the LIBOR Period shall end on the next preceding Business Day, and when a LIBOR
Period begins on a day which has no numerically corresponding day in the
calendar month during which such LIBOR Period is to end, it shall end on the
last Business Day of such calendar month. In the event that any LIBOR-based
Advance is at any time refunded or continued as another LIBOR-based Advance for
an additional LIBOR Period, such LIBOR Period shall commence on the last day of
the preceding LIBOR Period then ending.

     "LIBOR Rate" means, with respect to any Obligations outstanding under the
Agreement at the LIBOR-based Rate, the per annum rate of interest determined on
the basis of the rate for deposits in United States Dollars for a period equal
to the relevant LIBOR Period for such Obligations, commencing on the first day
of such LIBOR Period, appearing on Page BBAM of the Bloomberg Financial Markets
Information Service as of 8:00 a.m. (California time) (or as soon thereafter as
practical), two (2) Business Days prior to the first day of such LIBOR Period.
In the event that such rate does not appear on Page BBAM of the Bloomberg
Financial Markets Information Service (or otherwise on such Service), the "LIBOR
Rate" shall be determined by reference to such other publicly available service
for displaying eurodollar rates as may be agreed upon by Bank and Borrowers, or,
in the absence of such agreement, the "LIBOR Rate" shall, instead, be the per
annum rate equal to the average of the rates at which Bank is offered dollar
deposits at or about 8:00 a.m. (California time) (or as soon thereafter as
practical), two (2) Business Days prior to the first day of such LIBOR Period in
the interbank eurodollar market in an amount comparable to the principal amount
of the respective LIBOR-based Advance which is to bear interest at such
LIBOR-based Rate and for a period equal to the relevant LIBOR Period.

-9-

--------------------------------------------------------------------------------

     "Prime Rate" means the per annum interest rate established by Bank as its
prime rate for its borrowers, as such rate may vary from time to time, which
rate is not necessarily the lowest rate on loans made by Bank at any such time.

     "Prime-based Advance" means an Advance which bears interest at the
Prime-based Rate.

     "Prime-based Rate" means a per annum interest rate which is equal to the
sum of the Applicable Margin plus the greater of (i) the Prime Rate; or (ii) the
rate of interest equal to the sum of (a) one percent (1%), and (b) the rate of
interest equal to the average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers (the “Overnight Rates”), as published by the Federal Reserve Bank
of New York, or, if the Overnight Rates are not so published for any day, the
average of the quotations for the Overnight Rates received by Bank from three
(3) Federal funds brokers of recognized standing selected by Bank, as the same
may be changed from time to time.

     “Request for Advance” means a Request for Advance issued by Parent in the
form of Exhibit “A” attached hereto and incorporated herein by this reference.

Interest Rate Options. Subject to the terms and conditions of this Addendum,
each of the Advances made under the Agreement shall bear interest at the
LIBOR-based Rate or the Daily Adjusting LIBOR Rate, as elected by Parent or as
otherwise determined under this Addendum, except during any period of time
during which, in accordance with the terms and conditions of this Addendum, the
Obligations under the Agreement shall bear interest at the Prime-based Rate.

Payment of Interest on Advances. Accrued and unpaid interest on the unpaid
balance of each outstanding Advance shall be payable monthly, in arrears, on the
first Business Day of each month, until maturity (whether as stated herein, by
acceleration, or otherwise). Subject to the definition of "LIBOR Period"
hereunder, in the event that any payment under this Addendum becomes due and
payable on any day which is not a Business Day, the due date thereof shall be
extended to the next succeeding Business Day, and, to the extent applicable,
interest shall continue to accrue and be payable thereon during such extension
at the rates set forth in this Addendum. Interest accruing at the Daily
Adjusting LIBOR Rate and at the Prime-based Rate (to the extent applicable)
shall be computed on the basis of a year of 360 days, and shall be assessed for
the actual number of days elapsed, and in such computation, effect shall be
given to any change in the Applicable Interest Rate as a result of any change in
the Daily Adjusting LIBOR Rate or, to the extent applicable, the Prime-based
Rate, on the date of each such change. Interest accruing at the LIBOR-based Rate
shall be computed on the basis of a 360 day year and shall be assessed for the
actual number of days elapsed from the first day of the LIBOR Period applicable
thereto but not including the last day thereof.

Bank’s Records Re: Advances. The amount and date of each Advance, its Applicable
Interest Rate, its LIBOR Period, if applicable, and the amount and date of any
repayment shall be noted on Bank's records, which records shall be conclusive
evidence thereof, absent manifest error; provided, however, any failure by Bank
to make any such notation, or any error in any such notation, shall not relieve
Borrowers of their obligations to repay Bank all amounts payable by Borrowers to
Bank under or pursuant to this Addendum and the Agreement, when due in
accordance with the terms hereof. For any LIBOR-based Advance or any Daily
Adjusting LIBOR Rate Advance, if Bank shall designate a LIBOR Lending Office
which maintains books separate from those of the rest of Bank, Bank shall have
the option of maintaining and carrying such Advance on the books of such LIBOR
Lending Office.

Selection/Conversion of Interest Rate Options. Parent may request an Advance
hereunder, including the refunding of an outstanding Advance as the same type of
Advance or the conversion of an outstanding Advance to another type of Advance,
upon the delivery to Bank of a Request for Advance executed by Parent, subject
to the following: (a) Bank shall not have made demand under the Agreement and no
Event of Default, or any condition or event which, with the giving of notice or
the running of time, or both, would constitute an Event of Default, shall have
occurred and be continuing or exist under the Agreement; (b) each such Request
for Advance shall set forth the information required on the Request for Advance
form attached hereto as Exhibit "A"; (c) each such Request for Advance shall be
delivered to Bank by 10:00 a.m. (California time) on the proposed date of the
requested Advance; (d) the principal amount of each LIBOR-based Advance shall be
at least One Hundred Thousand Dollars ($100,000.00); (e) the proposed date of
any refunding of any outstanding LIBOR-based Advance as another LIBOR-based
Advance or the conversion of any outstanding LIBOR-based Advance to another type
of Advance shall only be on the last day of the LIBOR Period applicable to such
outstanding LIBOR-based Advance; and (f) a Request for Advance, once delivered
to Bank, shall not be revocable by Parent.

     Advances hereunder may be requested in Parent's discretion by telephonic
notice to Bank. Any Advance requested by telephonic notice shall be confirmed by
Parent that same day by submission to Bank, either by first class mail,
facsimile or other means of delivery acceptable to Bank, of the written Request
for Advance aforementioned. Borrowers acknowledge that if Bank makes an Advance
based on a telephonic request, it shall be for Borrowers’ convenience and all
risks involved in the use of such procedure shall be borne by Borrowers, and
Borrowers expressly agree to indemnify and hold Bank harmless therefor. Bank
shall have no duty to confirm the authority of anyone requesting an Advance by
telephone.

-10-

--------------------------------------------------------------------------------

     If, as to any outstanding LIBOR-based Advance, Bank shall not receive a
timely Request for Advance, or telephonic notice, in accordance with the
foregoing requesting the refunding or continuation of such Advance as another
LIBOR-based Advance for a specified LIBOR Period or the conversion of such
Advance to a Daily Adjusting LIBOR Rate Advance, effective as of the last day of
the LIBOR Period applicable to such outstanding LIBOR-based Advance, and as of
the last day of each succeeding LIBOR Period, the principal amount of such
Advance which is not then repaid shall be automatically refunded or continued as
a LIBOR-based Advance having a LIBOR Period equal to the same period of time as
the LIBOR Period then ending for such outstanding LIBOR-based Advance, unless
Parent is/are not entitled to request LIBOR-based Advances hereunder or
otherwise elect the LIBOR-based Rate as the Applicable Interest Rate for the
principal Obligations outstanding hereunder in accordance with the terms of this
Addendum, or the LIBOR-based Rate is not otherwise available to Borrowers as the
Applicable Interest Rate hereunder for the principal Obligations outstanding
hereunder in accordance with the terms of this Addendum, in which case, the
Prime-based Rate shall be the Applicable Interest Rate hereunder in respect of
such Obligations for such period, subject in all respects to the terms and
conditions of the Agreement. The foregoing shall not in any way whatsoever limit
or otherwise affect Bank’s right to make demand for payment of all or any part
of the Obligations at any time in Bank’s sole and absolute discretion or any of
Bank’s rights or remedies under the Agreement upon the occurrence of any Event
of Default thereunder, or any condition or event which, with the giving of
notice or the running of time, or both, would constitute an Event of Default.

Default Interest Rate. From and after the occurrence of any Event of Default,
and so long as any such Event of Default remains unremedied or uncured
thereafter, the Obligations outstanding under the Agreement shall bear interest
at a per annum rate of five percent (5%) above the otherwise Applicable Interest
Rate, which interest shall be payable upon demand. In addition to the foregoing,
a late payment charge equal to five percent (5%) of each late payment hereunder
may be charged on any payment not received by Bank within ten (10) calendar days
after the payment due date therefor, but acceptance of payment of any such
charge shall not constitute a waiver of any Event of Default under the
Agreement. In no event shall the interest payable under this Addendum and the
Agreement at any time exceed the maximum rate permitted by law.

Prepayment. If a Borrower make(s) any payment of principal with respect to any
LIBOR-based Advance on any day other than the last day of the LIBOR Period
applicable thereto (whether voluntarily, by acceleration, required payment or
otherwise), or if a Borrower fail(s) to borrow any LIBOR-based Advance after
notice has been given by a Borrower (or any of them) to Bank in accordance with
the terms of this Addendum requesting such Advance, or if a Borrower fail(s) to
make any payment of principal or interest in respect of a LIBOR-based Advance
when due, Borrowers shall reimburse Bank, on demand, for any resulting loss,
cost or expense incurred by Bank as a result thereof, including, without
limitation, any such loss, cost or expense incurred in obtaining, liquidating,
employing or redeploying deposits from third parties, whether or not Bank shall
have funded or committed to fund such Advance. Such amount payable by Borrowers
to Bank may include, without limitation, an amount equal to the excess, if any,
of (a) the amount of interest which would have accrued on the amount so prepaid,
or not so borrowed, refunded or converted, for the period from the date of such
prepayment or of such failure to borrow, refund or convert, through the last day
of the relevant LIBOR Period, at the applicable rate of interest for said
Advance(s) provided under this Addendum, over (b) the amount of interest (as
reasonably determined by Bank) which would have accrued to Bank on such amount
by placing such amount on deposit for a comparable period with leading banks in
the interbank eurodollar market. Calculation of any amounts payable to Bank
under this paragraph shall be made as though Bank shall have actually funded or
committed to fund the relevant LIBOR-based Advance through the purchase of an
underlying deposit in an amount equal to the amount of such Advance and having a
maturity comparable to the relevant LIBOR Period; provided, however, that Bank
may fund any LIBOR-based Advance in any manner it deems fit and the foregoing
assumptions shall be utilized only for the purpose of the calculation of amounts
payable under this paragraph. Upon the written request of Parent, Bank shall
deliver to Borrowers a certificate setting forth the basis for determining such
losses, costs and expenses, which certificate shall be conclusively presumed
correct, absent manifest error. Borrowers may prepay all or part of the
outstanding balance of any Daily Adjusting LIBOR Rate Advance under this
Addendum or any Obligations which is bearing interest at the Prime-based Rate at
any such time without premium or penalty. Any prepayment hereunder shall also be
accompanied by the payment of all accrued and unpaid interest on the amount so
prepaid. Borrowers hereby acknowledge and agree that the foregoing shall not, in
any way whatsoever, limit, restrict, or otherwise affect Bank’s right to make
demand for payment of all or any part of the Obligations under the Agreement due
on a demand basis in Bank’s sole and absolute discretion, whether such
Obligations is bearing interest at the Daily Adjusting LIBOR Rate, the
LIBOR-based Rate or the Prime-based Rate at such time.

-11-

--------------------------------------------------------------------------------

     BY INITIALING BELOW, EACH BORROWER ACKNOWLEDGE(S) AND AGREE(S) THAT: (A)
THERE IS NO RIGHT TO PREPAY ANY LIBOR-BASED RATE ADVANCE, IN WHOLE OR IN PART,
WITHOUT PAYING THE PREPAYMENT AMOUNT SET FORTH HEREIN (“PREPAYMENT AMOUNT”),
EXCEPT AS OTHERWISE REQUIRED UNDER APPLICABLE LAW; (B) EACH BORROWER SHALL BE
LIABLE FOR PAYMENT OF THE PREPAYMENT AMOUNT IF BANK EXERCISES ITS RIGHT TO
ACCELERATE PAYMENT OF ANY LIBOR-BASED RATE ADVANCE AS PART OR ALL OF THE
OBLIGATIONS OWING UNDER THE AGREEMENT, INCLUDING WITHOUT LIMITATION,
ACCELERATION UNDER A DUE-ON-SALE PROVISION; (C) EACH BORROWER WAIVES ANY RIGHTS
UNDER SECTION 2954.10 OF THE CALIFORNIA CIVIL CODE OR ANY SUCCESSOR STATUTE; AND
(D) BANK HAS MADE EACH LIBOR-BASED RATE ADVANCE PURSUANT TO THE AGREEMENT IN
RELIANCE ON THESE AGREEMENTS.

                                    

     EACH BORROWER’S INITIALS

Regulatory Developments or Other Circumstances Relating to the LIBOR-based Rate
or the Daily Adjusting LIBOR Rate.

     If, at any time, Bank determines that, (a) Bank is unable to determine or
ascertain the LIBOR-based Rate or the Daily Adjusting LIBOR Rate, or (b) by
reason of circumstances affecting the foreign exchange and interbank markets
generally, deposits in eurodollars in the applicable amounts or for the relative
maturities are not being offered to Bank for any applicable Advance or LIBOR
Period, or (c) the LIBOR-based Rate or the Daily Adjusting LIBOR Rate will not
accurately or fairly cover or reflect the cost to Bank of maintaining any of the
Obligations under this Addendum at the LIBOR-based Rate or the Daily Adjusting
LIBOR Rate, then Bank shall forthwith give notice thereof to Borrowers.
Thereafter, until Bank notifies Borrowers that such conditions or circumstances
no longer exist, the right of Parent to request a LIBOR-based Advance or a Daily
Adjusting LIBOR Rate Advance and to convert an Advance to or refund an Advance
as a LIBOR-based Advance or a Daily Adjusting LIBOR Rate Advance shall be
suspended, and the Prime-based Rate shall be the Applicable Interest Rate for
all Obligations during such period of time.

     If, after the date hereof, the introduction of, or any change in, any
applicable law, rule or regulation or in the interpretation or administration
thereof by any governmental authority charged with the interpretation or
administration thereof, or compliance by Bank (or its LIBOR Lending Office) with
any request or directive (whether or not having the force of law) of any such
authority, shall make it unlawful or impossible for Bank (or its LIBOR Lending
Office) to make or maintain any Advance with interest at the LIBOR-based Rate or
the Daily Adjusting LIBOR Rate, Bank shall forthwith give notice thereof to
Borrowers. Thereafter, (a) until Bank notifies Borrowers that such conditions or
circumstances no longer exist, the right of Parent to request a LIBOR-based
Advance or a Daily Adjusting LIBOR Rate Advance and to convert an Advance to or
refund an Advance as a LIBOR-based Advance or a Daily Adjusting LIBOR Rate
Advance shall be suspended, and thereafter, the Prime-based Rate shall be the
Applicable Interest Rate for all Obligations, and (b) if Bank may not lawfully
continue to maintain an outstanding LIBOR-based Advance to the end of the then
current LIBOR Period applicable thereto, the Prime-based Rate shall be the
Applicable Interest Rate for the remainder of such LIBOR Period with respect to
such outstanding Advance.

     Further, at any time upon prior written notice to Borrowers, Bank may, in
its sole discretion based upon its good faith belief that the Prime-based Rate
is an appropriate basis for its floating rate loans, suspend use of the Daily
Adjusting LIBOR Rate as an Applicable Interest Rate hereunder, at which time,
the Prime-based Rate shall thereafter replace the Daily Adjusting LIBOR Rate as
an Applicable Interest Rate for Obligations outstanding under the Agreement,
unless Bank, in its sole discretion based upon its good faith belief that the
Prime-based Rate is no longer an appropriate basis for its floating rate loans,
rescinds such notice, in which case, the Daily Adjusting LIBOR Rate shall, upon
written notice from Bank to Borrowers, again be an Applicable Interest Rate
hereunder and use of the Prime-based Rate as an Applicable Interest Rate for
Obligations outstanding under the Agreement shall be suspended.

-12-

--------------------------------------------------------------------------------

     If the adoption after the date hereof, or any change after the date hereof
in, any applicable law, rule or regulation (whether domestic or foreign) of any
governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by Bank (or its LIBOR
Lending Office) with any request or directive (whether or not having the force
of law) made by any such authority, central bank or comparable agency after the
date hereof: (a) shall subject Bank (or its LIBOR Lending Office) to any tax,
duty or other charge with respect to this Addendum or any Obligations under the
Agreement, or shall change the basis of taxation of payments to Bank (or its
LIBOR Lending Office) of the principal of or interest under this Addendum or any
other amounts due under this Addendum in respect thereof (except for changes in
the rate of tax on the overall net income of Bank or its LIBOR Lending Office
imposed by the jurisdiction in which Bank's principal executive office or LIBOR
Lending Office is located); or (b) shall impose, modify or deem applicable any
reserve (including, without limitation, any imposed by the Board of Governors of
the Federal Reserve System), special deposit or similar requirement against
assets of, deposits with or for the account of, or credit extended by Bank (or
its LIBOR Lending Office), or shall impose on Bank (or its LIBOR Lending Office)
or the foreign exchange and interbank markets any other condition affecting this
Addendum or the Obligations; and the result of any of the foregoing is to
increase the cost to Bank of maintaining any part of the Obligations or to
reduce the amount of any sum received or receivable by Bank under this Addendum
by an amount deemed by Bank to be material, then Borrowers shall pay to Bank,
within fifteen (15) days of a Borrower’s receipt of written notice from Bank
demanding such compensation, such additional amount or amounts as will
compensate Bank for such increased cost or reduction. A certificate of Bank,
prepared in good faith and in reasonable detail by Bank and submitted by Bank to
Borrowers, setting forth the basis for determining such additional amount or
amounts necessary to compensate Bank shall be conclusive and binding for all
purposes, absent manifest error.

     In the event that any applicable law, treaty, rule or regulation (whether
domestic or foreign) now or hereafter in effect and whether or not presently
applicable to Bank, or any interpretation or administration thereof by any
governmental authority charged with the interpretation or administration
thereof, or compliance by Bank with any guideline, request or directive of any
such authority (whether or not having the force of law), including any
risk-based capital guidelines, affects or would affect the amount of capital
required or expected to be maintained by Bank (or any corporation controlling
Bank), and Bank determines that the amount of such capital is increased by or
based upon the existence of any obligations of Bank hereunder or the maintaining
of any Obligations, and such increase has the effect of reducing the rate of
return on Bank's (or such controlling corporation's) capital as a consequence of
such obligations or the maintaining of such Obligations to a level below that
which Bank (or such controlling corporation) could have achieved but for such
circumstances (taking into consideration its policies with respect to capital
adequacy), then Borrowers shall pay to Bank, within fifteen (15) days of a
Borrower's receipt of written notice from Bank demanding such compensation,
additional amounts as are sufficient to compensate Bank (or such controlling
corporation) for any increase in the amount of capital and reduced rate of
return which Bank reasonably determines to be allocable to the existence of any
obligations of Bank hereunder or to maintaining any Obligations. A certificate
of Bank as to the amount of such compensation, prepared in good faith and in
reasonable detail by Bank and submitted by Bank to Borrowers, shall be
conclusive and binding for all purposes absent manifest error.

Legal Effect. Except as specifically modified hereby, all of the terms and
conditions of the Agreement remain in full force and effect.

Conflicts. As to the matters specifically the subject of this Addendum, in the
event of any conflict between this Addendum and the Agreement, the terms of this
Addendum shall control.

-13-

--------------------------------------------------------------------------------

n       IN WITNESS WHEREOF, the parties have agreed to the foregoing as of the
date first set forth above.

LYRIS, INC.    By: /s/ Luis Rivera    Title:  Chief Executive Officer      
LYRIS TECHNOLOGIES INC.    By: /s/ Luis Rivera    Title:  Chief Executive
Officer        COMMODORE RESOURCES (NEVADA), INC.    By: /s/ Luis Rivera   
Title:  Asst. Secretary        COMERICA BANK    By: Philip Koblis    Title: 
Senior Vice President 


-14-

--------------------------------------------------------------------------------

EXHIBIT A
REQUEST FOR ADVANCE

n       Parent hereby requests COMERICA BANK (“Bank”) to make a
_______________________________ [LIBOR-based Rate or Daily Adjusting LIBOR-based
Rate] Advance to Borrowers on ___________________, in the amount of
____________________________________________________ Dollars
($_________________) under the Amended and Restated Loan and Security Agreement
dated as of March 6, 2008, as may subsequently be amended from time to time
including by that certain First Amendment to Amended and Restated Loan and
Security Agreement dated as of July 30, 2008 and that certain Second Amendment
to Amended and Restated Loan and Security Agreement dated as of December 31,
2008 entered into between Borrowers and Bank (the “Agreement”). Initially
capitalized terms used and not defined in this Addendum shall have the meanings
ascribed thereto in the Agreement. The LIBOR Period for the requested Advance,
if applicable, shall be _______________________________________. In the event
that any part of the Advance requested hereby constitutes the refunding or
conversion of an outstanding Advance, the amount to be refunded or converted is
____________________________________________________ Dollars
($_________________ ), and the last day of the LIBOR Period for the amounts
being converted or refunded hereunder, if applicable, is _____________.

n       Each Borrower represents, warrants and certifies that no Event of
Default, or any condition or event which, with the giving of notice or the
running of time, or both, would constitute an Event of Default, has occurred and
is continuing under the Agreement, and none will exist upon the making of the
Advance requested hereunder. Each Borrower further certifies that upon advancing
the sum requested hereunder, the aggregate principal amount outstanding under
the Agreement will not exceed the face amount thereof. If the amount advanced to
Borrowers under the Agreement shall at any time exceed the face amount thereof,
each Borrower will immediately pay such excess amount, without any necessity of
notice or demand.

n       Each Borrower hereby authorizes Bank to disburse the proceeds of the
Advance being requested by this Request for Advance by crediting the account of
Borrowers with Bank separately designated by Borrowers or as Borrowers may
otherwise direct, unless this Request for Advance is being submitted for a
conversion or refunding of all or any part of any outstanding Advance(s), in
which case, such proceeds shall be deemed to be utilized, to the extent
necessary, to refund or convert that portion stated above of the existing
outstandings under such Advance(s).

n       Capitalized terms used but not otherwise defined herein shall have the
respective meanings given to them in the Agreement.

n       Dated this ____ day of ____________________.

--------------------------------------------------------------------------------


LYRIS, INC.    By:     Title:       LYRIS TECHNOLOGIES INC.    By:     Title:   
  COMMODORE RESOURCES (NEVADA), INC.    By:     Title:   


 


--------------------------------------------------------------------------------

EXHIBIT E

BORROWING BASE CERTIFICATE

    Borrower: LYRIS, INC., for itself and on behalf of all Borrowers  Lender:
Comerica Bank    Commitment Amount: $4,000,000       

ACCOUNTS RECEIVABLE               1.            Accounts Receivable Book Value
as of ___   $___________      2. Additions (please explain on reverse)   
$___________  3. TOTAL ACCOUNTS RECEIVABLE    $___________    ACCOUNTS
RECEIVABLE DEDUCTIONS (without duplication)      4. Amounts over 90 days due 
$___________    5.   Balance of 25% over 90 day accounts  $___________    6.
Concentration Limits  $___________    7. Foreign Accounts  $___________    8.
Governmental Accounts  $___________      9. Contra Accounts  $___________    10.
Demo Accounts  $___________    11. Intercompany/Employee Accounts  $___________ 
  12. Other (please explain on reverse)  $___________    13. TOTAL ACCOUNTS
RECEIVABLE DEDUCTIONS    $___________  14. Eligible Accounts (#3 minus #13)   
$___________  15. LOAN VALUE OF ACCOUNTS (80% of #14)    $___________   
BALANCES      16. Maximum Loan Amount      $4,000,000  17. Total Funds Available
[Lesser of #16 or #15]    $___________  18. Present balance owing on Line of
Credit    $___________  19. Outstanding under Sublimits (e.g., Letters of
Credit)    $___________  20. RESERVE POSITION (#17 minus #18 and #19)   
$___________ 


The undersigned represents and warrants that the foregoing is true, complete and
correct, and that the information reflected in this Borrowing Base Certificate
complies with the representations and warranties set forth in the Loan and
Security Agreement between the undersigned and Comerica Bank.


LYRIS, INC., for itself and on behalf of all Borrowers

By:                 Authorized Signer 


--------------------------------------------------------------------------------


Corporation Resolutions and Incumbency Certification
Authority to Procure Loans

I certify that I am the duly elected and qualified Secretary of LYRIS, INC.;
that the following is a true and correct copy of resolutions duly adopted by the
Board of Directors of the Corporation in accordance with its bylaws and
applicable statutes.

Copy of Resolutions:

Be it Resolved, That:

1. Any one (1) of the following __________________________ (insert titles only)
of the Corporation are/is authorized, for, on behalf of, and in the name of the
Corporation to:               (a) Negotiate and procure loans, letters of credit
and other credit or financial accommodations from Comerica Bank ("Bank"), a
Texas banking association, including, without limitation, that certain Amended
and Restated Loan and Security Agreement dated as of March 6, 2008, as may
subsequently be amended from time to time including by that certain First
Amendment to Amended and Restated Loan and Security Agreement dated as of July
30, 2008 and that certain Second Amendment to Amended and Restated Loan and
Security Agreement dated as of December 31, 2008;     (b) Discount with the
Bank, commercial or other business paper belonging to the Corporation made or
drawn by or upon third parties, without limit as to amount;     (c) Purchase,
sell, exchange, assign, endorse for transfer and/or deliver certificates and/or
instruments representing stocks, bonds, evidences of Indebtedness or other
securities owned by the Corporation, whether or not registered in the name of
the Corporation;     (d) Give security for any liabilities of the Corporation to
the Bank by grant, security interest, assignment, lien, deed of trust or
mortgage upon any real or personal property, tangible or intangible of the
Corporation; and     (e) Execute and deliver in form and content as may be
required by the Bank any and all notes, evidences of Indebtedness, applications
for letters of credit, guaranties, subordination agreements, loan and security
agreements, financing statements, assignments, liens, deeds of trust, mortgages,
trust receipts and other agreements, instruments or documents to carry out the
purposes of these Resolutions, any or all of which may relate to all or to
substantially all of the Corporation's property and assets.   2. Said Bank be
and it is authorized and directed to pay the proceeds of any such loans or
discounts as directed by the persons so authorized to sign, whether so payable
to the order of any of said persons in their individual capacities or not, and
whether such proceeds are deposited to the individual credit of any of said
persons or not;   3. Any and all agreements, instruments and documents
previously executed and acts and things previously done to carry out the
purposes of these Resolutions are ratified, confirmed and approved as the act or
acts of the Corporation.   4. These Resolutions shall continue in force, and the
Bank may consider the holders of said offices and their signatures to be and
continue to be as set forth in a certified copy of these Resolutions delivered
to the Bank, until notice to the contrary in writing is duly served on the Bank
(such notice to have no effect on any action previously taken by the Bank in
reliance on these Resolutions).


--------------------------------------------------------------------------------


5. Any person, corporation or other legal entity dealing with the Bank may rely
upon a certificate signed by an officer of the Bank to effect that these
Resolutions and any agreement, instrument or document executed pursuant to them
are still in full force and effect and binding upon the Corporation.       6.
The Bank may consider the holders of the offices of the Corporation and their
signatures, respectively, to be and continue to be as set forth in the
Certificate of the Secretary of the Corporation until notice to the contrary in
writing is duly served on the Bank.

I further certify that the above Resolutions are in full force and effect as of
the date of this Certificate; that these Resolutions and any borrowings or
financial accommodations under these Resolutions have been properly noted in the
corporate books and records, and have not been rescinded, annulled, revoked or
modified; that neither the foregoing Resolutions nor any actions to be taken
pursuant to them are or will be in contravention of any provision of the
articles of incorporation or bylaws of the Corporation or of any agreement,
indenture or other instrument to which the Corporation is a party or by which it
is bound; and that neither the articles of incorporation nor bylaws of the
Corporation nor any agreement, indenture or other instrument to which the
Corporation is a party or by which it is bound require the vote or consent of
shareholders of the Corporation to authorize any act, matter or thing described
in the foregoing Resolutions.

I further certify that the following named persons have been duly elected to the
offices set opposite their respective names, that they continue to hold these
offices at the present time, and that the signatures which appear below are the
genuine, original signatures of each respectively:

(PLEASE SUPPLY GENUINE SIGNATURES OF AUTHORIZED SIGNERS BELOW)

NAME (Type or Print)        TITLE        SIGNATURE                 


In Witness Whereof, I have affixed my name as Secretary and have caused the
corporate seal (where available) of said Corporation to be affixed on December
31, 2008.

Secretary, LYRIS, INC. 


 


The Above Statements are Correct.

 

       

SIGNATURE OF OFFICER OR DIRECTOR OR, IF NONE. A SHAREHOLDER OTHER THAN SECRETARY
WHEN SECRETARY IS AUTHORIZED TO SIGN ALONE.


Failure to complete the above when the Secretary is authorized to sign alone
shall constitute a certification by the Secretary that the Secretary is the sole
Shareholder, Director and Officer of the Corporation.

--------------------------------------------------------------------------------


Corporation Resolutions and Incumbency Certification
Authority to Procure Loans

I certify that I am the duly elected and qualified Secretary of LYRIS
TECHNOLOGIES INC.; that the following is a true and correct copy of resolutions
duly adopted by the Board of Directors of the Corporation in accordance with its
bylaws and applicable statutes.

Copy of Resolutions:

Be it Resolved, That:

1. Any one (1) of the following __________________________ (insert titles only)
of the Corporation are/is authorized, for, on behalf of, and in the name of the
Corporation to:               (a) Negotiate and procure loans, letters of credit
and other credit or financial accommodations from Comerica Bank ("Bank"), a
Texas banking association, including, without limitation, that certain Amended
and Restated Loan and Security Agreement dated as of March 6, 2008, as may
subsequently be amended from time to time including by that certain First
Amendment to Amended and Restated Loan and Security Agreement dated as of July
30, 2008 and that certain Second Amendment to Amended and Restated Loan and
Security Agreement dated as of December 31, 2008;     (b) Discount with the
Bank, commercial or other business paper belonging to the Corporation made or
drawn by or upon third parties, without limit as to amount;     (c) Purchase,
sell, exchange, assign, endorse for transfer and/or deliver certificates and/or
instruments representing stocks, bonds, evidences of Indebtedness or other
securities owned by the Corporation, whether or not registered in the name of
the Corporation;     (d) Give security for any liabilities of the Corporation to
the Bank by grant, security interest, assignment, lien, deed of trust or
mortgage upon any real or personal property, tangible or intangible of the
Corporation; and     (e) Execute and deliver in form and content as may be
required by the Bank any and all notes, evidences of Indebtedness, applications
for letters of credit, guaranties, subordination agreements, loan and security
agreements, financing statements, assignments, liens, deeds of trust, mortgages,
trust receipts and other agreements, instruments or documents to carry out the
purposes of these Resolutions, any or all of which may relate to all or to
substantially all of the Corporation's property and assets.   2. Said Bank be
and it is authorized and directed to pay the proceeds of any such loans or
discounts as directed by the persons so authorized to sign, whether so payable
to the order of any of said persons in their individual capacities or not, and
whether such proceeds are deposited to the individual credit of any of said
persons or not;   3. Any and all agreements, instruments and documents
previously executed and acts and things previously done to carry out the
purposes of these Resolutions are ratified, confirmed and approved as the act or
acts of the Corporation.   4. These Resolutions shall continue in force, and the
Bank may consider the holders of said offices and their signatures to be and
continue to be as set forth in a certified copy of these Resolutions delivered
to the Bank, until notice to the contrary in writing is duly served on the Bank
(such notice to have no effect on any action previously taken by the Bank in
reliance on these Resolutions).


--------------------------------------------------------------------------------


5. Any person, corporation or other legal entity dealing with the Bank may rely
upon a certificate signed by an officer of the Bank to effect that these
Resolutions and any agreement, instrument or document executed pursuant to them
are still in full force and effect and binding upon the Corporation.       6.
The Bank may consider the holders of the offices of the Corporation and their
signatures, respectively, to be and continue to be as set forth in the
Certificate of the Secretary of the Corporation until notice to the contrary in
writing is duly served on the Bank.

I further certify that the above Resolutions are in full force and effect as of
the date of this Certificate; that these Resolutions and any borrowings or
financial accommodations under these Resolutions have been properly noted in the
corporate books and records, and have not been rescinded, annulled, revoked or
modified; that neither the foregoing Resolutions nor any actions to be taken
pursuant to them are or will be in contravention of any provision of the
articles of incorporation or bylaws of the Corporation or of any agreement,
indenture or other instrument to which the Corporation is a party or by which it
is bound; and that neither the articles of incorporation nor bylaws of the
Corporation nor any agreement, indenture or other instrument to which the
Corporation is a party or by which it is bound require the vote or consent of
shareholders of the Corporation to authorize any act, matter or thing described
in the foregoing Resolutions.

I further certify that the following named persons have been duly elected to the
offices set opposite their respective names, that they continue to hold these
offices at the present time, and that the signatures which appear below are the
genuine, original signatures of each respectively:

(PLEASE SUPPLY GENUINE SIGNATURES OF AUTHORIZED SIGNERS BELOW)

NAME (Type or Print)        TITLE        SIGNATURE                 


In Witness Whereof, I have affixed my name as Secretary and have caused the
corporate seal (where available) of said Corporation to be affixed on December
31, 2008.

Secretary, LYRIS TECHNOLOGIES INC. 


 


The Above Statements are Correct.

 

       

SIGNATURE OF OFFICER OR DIRECTOR OR, IF NONE. A SHAREHOLDER OTHER THAN SECRETARY
WHEN SECRETARY IS AUTHORIZED TO SIGN ALONE.


Failure to complete the above when the Secretary is authorized to sign alone
shall constitute a certification by the Secretary that the Secretary is the sole
Shareholder, Director and Officer of the Corporation.

--------------------------------------------------------------------------------


Corporation Resolutions and Incumbency Certification
Authority to Procure Loans

I certify that I am the duly elected and qualified Secretary of COMMODORE
RESOURCES (NEVADA), INC.; that the following is a true and correct copy of
resolutions duly adopted by the Board of Directors of the Corporation in
accordance with its bylaws and applicable statutes.

Copy of Resolutions:

Be it Resolved, That:

1. Any one (1) of the following __________________________ (insert titles only)
of the Corporation are/is authorized, for, on behalf of, and in the name of the
Corporation to:               (a) Negotiate and procure loans, letters of credit
and other credit or financial accommodations from Comerica Bank ("Bank"), a
Texas banking association, including, without limitation, that certain Amended
and Restated Loan and Security Agreement dated as of March 6, 2008, as may
subsequently be amended from time to time including by that certain First
Amendment to Amended and Restated Loan and Security Agreement dated as of July
30, 2008 and that certain Second Amendment to Amended and Restated Loan and
Security Agreement dated as of December 31, 2008.     (b) Discount with the
Bank, commercial or other business paper belonging to the Corporation made or
drawn by or upon third parties, without limit as to amount;     (c) Purchase,
sell, exchange, assign, endorse for transfer and/or deliver certificates and/or
instruments representing stocks, bonds, evidences of Indebtedness or other
securities owned by the Corporation, whether or not registered in the name of
the Corporation;     (d) Give security for any liabilities of the Corporation to
the Bank by grant, security interest, assignment, lien, deed of trust or
mortgage upon any real or personal property, tangible or intangible of the
Corporation; and     (e) Execute and deliver in form and content as may be
required by the Bank any and all notes, evidences of Indebtedness, applications
for letters of credit, guaranties, subordination agreements, loan and security
agreements, financing statements, assignments, liens, deeds of trust, mortgages,
trust receipts and other agreements, instruments or documents to carry out the
purposes of these Resolutions, any or all of which may relate to all or to
substantially all of the Corporation's property and assets.   2. Said Bank be
and it is authorized and directed to pay the proceeds of any such loans or
discounts as directed by the persons so authorized to sign, whether so payable
to the order of any of said persons in their individual capacities or not, and
whether such proceeds are deposited to the individual credit of any of said
persons or not;   3. Any and all agreements, instruments and documents
previously executed and acts and things previously done to carry out the
purposes of these Resolutions are ratified, confirmed and approved as the act or
acts of the Corporation.   4. These Resolutions shall continue in force, and the
Bank may consider the holders of said offices and their signatures to be and
continue to be as set forth in a certified copy of these Resolutions delivered
to the Bank, until notice to the contrary in writing is duly served on the Bank
(such notice to have no effect on any action previously taken by the Bank in
reliance on these Resolutions).


--------------------------------------------------------------------------------


5. Any person, corporation or other legal entity dealing with the Bank may rely
upon a certificate signed by an officer of the Bank to effect that these
Resolutions and any agreement, instrument or document executed pursuant to them
are still in full force and effect and binding upon the Corporation.       6.
The Bank may consider the holders of the offices of the Corporation and their
signatures, respectively, to be and continue to be as set forth in the
Certificate of the Secretary of the Corporation until notice to the contrary in
writing is duly served on the Bank.

I further certify that the above Resolutions are in full force and effect as of
the date of this Certificate; that these Resolutions and any borrowings or
financial accommodations under these Resolutions have been properly noted in the
corporate books and records, and have not been rescinded, annulled, revoked or
modified; that neither the foregoing Resolutions nor any actions to be taken
pursuant to them are or will be in contravention of any provision of the
articles of incorporation or bylaws of the Corporation or of any agreement,
indenture or other instrument to which the Corporation is a party or by which it
is bound; and that neither the articles of incorporation nor bylaws of the
Corporation nor any agreement, indenture or other instrument to which the
Corporation is a party or by which it is bound require the vote or consent of
shareholders of the Corporation to authorize any act, matter or thing described
in the foregoing Resolutions.

I further certify that the following named persons have been duly elected to the
offices set opposite their respective names, that they continue to hold these
offices at the present time, and that the signatures which appear below are the
genuine, original signatures of each respectively:

(PLEASE SUPPLY GENUINE SIGNATURES OF AUTHORIZED SIGNERS BELOW)

NAME (Type or Print)        TITLE        SIGNATURE                 


In Witness Whereof, I have affixed my name as Secretary and have caused the
corporate seal (where available) of said Corporation to be affixed on December
31, 2008.

Secretary, COMMODORE RESOURCES (NEVADA), INC. 


 


The Above Statements are Correct.

 

       

SIGNATURE OF OFFICER OR DIRECTOR OR, IF NONE. A SHAREHOLDER OTHER THAN SECRETARY
WHEN SECRETARY IS AUTHORIZED TO SIGN ALONE.


Failure to complete the above when the Secretary is authorized to sign alone
shall constitute a certification by the Secretary that the Secretary is the sole
Shareholder, Director and Officer of the Corporation.

--------------------------------------------------------------------------------